﻿121.	I wish first to congratulate the President on his election to that office. My delegation is confident that he will conduct this session with complete success. For our part, we are fully prepared to co-operate with him to bring the work of this session to a successful conclusion, strengthen the role of the United Nations in solving international problems, and lay firm foundations for peace in the world.
122.	It gives me pleasure to welcome the accession of Saint Christopher and Nevis to membership in the United Nations. I wish it progress and am sure it will make an effective contribution to the work of the Organization.
123.	It is not often that the delegation of my country has begun its statement to the Assembly by addressing itself to issues that are of particular concern to Iraq. Iraq has always shown and continues to show serious and sincere interest in the major issues of its own area and in international issues of a wider scope. Our delegation has also focused on those issues which have had the effect of promoting the attainment of mankind's goals of liberation, progress and peace. But the aggression that has continued against my country for more than three years now cannot but assume the highest degree of importance among the issues with which our delegation is concerned and which it wishes to submit for discussion in this session.
124.	For the fourth time since 1980 we meet here in this Hall while war continues to rage, with the regime in power in Teheran insisting on maintaining and widening the conflict and persistently pursuing its aggressive and expansionist designs and ambitions.
125.	It is not for the first time that the Assembly is hearing about the controversies relating to this conflict, whether within the framework of the United Nations, the Movement of Non-Aligned Countries or the Organization of the Islamic Conference, or on the bilateral level.
126.	There has been some confusion with regard to the circumstances which led to the outbreak of the war. On several occasions in the past, representatives have heard various arguments and statements from both our delegation and the delegation of the other side. Iraq, however, firmly believing in the justice of its cause and having full confidence in the validity of its position, has now settled the argument. Iraq has invited the international community to arbitrate in this issue. We have submitted a proposal to this effect to the Islamic Good Offices Committee and to the Non-Aligned Movement, and our proposal was reiterated at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, which met at New Delhi. We are reaffirming it now in the forum of the United Nations.
127.	The Iraqi proposal calls for the formation of a neutral arbitration committee to determine which side started the aggression and the war and which side bears the responsibility for continuing the war all this time, with all the human and material losses that it has entailed. Iraq is prepared to accept the results of such arbitration.
128.	If the other side dares see the truth uncovered in an objective manner, we urge it to accept this just, balanced and practical proposal. We hope the General Assembly will also support our proposal and entrust its implementation to the Secretary-General, who has been asked by the Security Council to undertake peace efforts.
129.	While this constitutes the logical and sound solution to this problem, I do not think that anyone in the Hall is unaware of the well-known fact that it is the regime in power in Teheran which refuses to end the war and insists on its continuation. Iraq has agreed to all initiatives calling for an end to the war since 28 September 1980, when it unhesitatingly accepted Security Council resolution 479 (1980). Iraq has also accepted all the initiatives of the Islamic Good Offices Committee and responded positively to the initiatives of the Non-Aligned Movement. It has undertaken many initiatives of its own, calling for a cease-fire on religious occasions in order to provide the proper climate for ending the war. It has proposed the conclusion of a special agreement with Iran forbidding attacks against villages and cities and all civilian installations with a view to protecting human lives and material property.
130.	In all these initiatives and deliberations Iraq did not set any pre-conditions. It has always expressed its readiness for a cease-fire and declared its wish to establish permanent peace with its neighbour based on the principles of the Charter, mutual respect and non-interference in internal affairs.
131.	You are all well aware of the attitudes of the Iranian government. This regime has earned for itself the discreditable distinction of being the only one in the world to reject Security Council cease-fire resolutions. It has also earned for itself the bad reputation of officially and ceaselessly expressing the wish to continue the war, to occupy Iraqi territory and to change the system of government in Iraq as well as in other countries of the area. Here I would like to draw the attention of representatives to the glaring discrepancy between the statements and declarations of the representatives of the Iranian regime in international forums and those emanating from the true authorities inside Iran. Words spoken in this Hall can have no serious meaning and cannot be regarded as honest if they are not in line with the official and existing positions taken by Governments. We can present hundreds of proofs attesting to the ambitious designs of the Teheran regime on our country. There are official Iranian declarations indenting that Iranian forces have occupied parts of Iraqi territory and expressing the determination of the Teheran rulers to occupy more territory, including villages and towns. These declarations also point to the insistence of those rulers on interfering in our internal affairs, and some of these declarations have been circulated as official records of the Security Council and the General Assembly. Such are the official and existing attitudes that ought to count, rather than the embellished words, full of hypocrisy, offered from the forums of international conferences and meetings for the purpose of deceiving and misleading international public opinion and avoiding pressure.
132.	The history of the ruling clique in Iran abounds with attempts at blackmail. During the last few weeks, they came up with a fresh attempt of this kind when they launched their threats to close the Strait of Hormuz and prevent the Arab Gulf countries from exporting their oil. In fact, by its continued armed aggression against my country, the Iranian regime has deprived Iraq of the possibility of exporting its oil and engaging in free trade in the Gulf area. This constitutes an explicit threat to the vital interests of Iraq. Iraq, however, will not stand with arms folded before such a situation, nor can it be expected to submit to Iranian blackmail. I am sure that the States of the region, which cherish their dignity and independence, will not, for their part, submit to this sort of cheap blackmail. They have adequate means to deal with it. But it seems strange indeed that certain international quarters should see nothing wrong in this cheap blackmail and try to adopt attitudes that, if implemented, would only encourage the aggressor to persist in aggression and blackmail. We wish to make our position unequivocally clear: we are not prepared to tolerate blackmail by the regime in power in Teheran on the one side, and blackmail by the regime in power in Tel Aviv on the other. Our peoples have the will, the dignity and the strength that will enable them to withstand such blackmail and to make the aggressors see that their acts of aggression will inevitably cost them dear.
133.	Iraq has always been concerned to see that peace and stability prevail in its area and that foreign influence be kept away from that area. This position of ours is quite clear and free from ambiguity. However, it should be equally clear that security, stability and prosperity should extend to all and be the responsibility of all. To shift the entire responsibility to one party with no regard to its security, its stability and its interests would be a most abnormal state of affairs. If anyone were to take such a position, Iraq would certainly not accept it. Iraq is prepared to undertake a joint, responsible search for ways to guarantee the security, stability and prosperity of the States of the area and the world at large, but only on condition that it will itself be assured of its rightful share of security, stability and prosperity rather than being asked to pay the whole price alone.
134.	Within the framework of the search for guarantees of security and stability in the Arab Gulf area—a sensitive region involving the interests of many countries of the world—Iraq, speaking through its President, Mr. Saddam Hussein, on 7 June 1983 called for the conclusion of a bilateral agreement between Iran and Iraq under the auspices of the United Nations with a view to ending all military operations in the Gulf area as a whole. This responsible proposal would bring many benefit  to the conflicting parties, banish a large part of the anxieties and tensions prevailing in the countries of the region and ensure the flow of oil and free trade in the Arab Gulf area. It would also help tackle the problems of pollution in the Gulf. If efforts or pressures should prove necessary to achieve these goals, they should be directed towards the regime in power in Teheran to ensure its acceptance of this practical, responsible and balanced proposal. I earnestly hope that the proposal will meet with acceptance and that the Secretary-General will take the necessary steps to have it implemented in the way he deems appropriate for supporting his necessary initiatives. My Government is perfectly willing to co-operate with him in all sincerity and with all seriousness, but we emphasize in this regard that these questions should not be dealt with in a manner that would diminish the effort required to end the war. The international community, and the United Nations in particular, has the direct responsibility to end this war. A special responsibility devolves upon the permanent members of the Security Council, which, in view of their special position in the Council and the realities of international relations, assume additional obligations with regard to the maintenance of international peace and security.
135.	It is the duty of all these parties to persuade, if not force, Iran to end the war, which has lasted for such a long time and is now threatening the entire region with grave dangers.
136.	We say this although we know well the details of the efforts and attempts which have been made to end the war. But we must state frankly here that those efforts have been far from adequate. Some of them have lacked the requisite measure of seriousness, continuity and perseverance; they could be described as efforts undertaken in a spirit of feigning action just to avoid blame rather than in the spirit of commitment, to say nothing of sacrifice, which is needed in order to put an end to this destructive and dangerous conflict. I would point out here the fact that all these initiatives have long been suspended. We also wish to point out, in all frankness, that there are plans aimed at prolonging the war to achieve certain selfish benefits or implement questionable scenarios in our region. We know all these things and we know who is behind them. We advise those who concoct them to abandon their games and stop playing with fire. We also tell them, in all frankness, that we cannot remain indifferent to their activities and that we shall not fall prey to treachery and deception. Our will is our own, and we have sufficient means to defend our security and our sovereignty. Our people have a will of steel; they have the capability and they have inexhaustible resources with which to defend their lives, their dignity, and their sovereignty and make the aggressor understand by tangible means that the cost of continuing his aggression will be very high indeed.
137.	Besides the aggression against my country by the Iranian regime, there is the continued Zionist aggression from which the Arab nation and the Palestinian people have suffered for decades. The regime in power in Tel Aviv is based on racism, expansionism and aggression. It is a regime which scorns international law and all human considerations. It refuses most impudently to implement General Assembly and Security Council resolutions. It imposes on the region policies of terrorism, expansionism and destruction.
138.	This fascist regime has a strange theory of security, a theory which is contrary to all the norms observed by the international community and to all the laws and customs of mankind. It allows itself to occupy the territories of others and to launch raids on neighbouring countries on the pretext that it is protecting its security, whereas all the world knows that it is that regime alone which has threatened and continues to threaten security and stability in the region.
139.	My country was subjected to a flagrant aggression by that fascist regime when, on 7 June 1981, taking advantage of the circumstances created by the war of aggression waged by its fellow in thinking and in action, the Teheran regime, it attacked our installations for the peaceful uses of nuclear energy.
140.	If a number of States in this or any other region were to adopt the Israeli theory of security and the theories of the rulers in Teheran, who give themselves the right to expand and to change regimes, one could imagine how much anarchy, insecurity and instability would prevail in the whole world.
141.	Such theories and practices must be resisted with all our might and by all the means at hand. We call upon all the countries of the world to resist these irresponsible actions. In particular, we call upon the United States of America to desist from supplying the Zionist aggressors with military and financial support and stop providing them with a political cover. All the world knows that without the support by all possible means given to this regime by the United States, it would not have been able to persist in its aggression. It is not our wish that the United States should be an accomplice in the Zionist aggression against the Arab nation, but its continued support for the aggressors and the political cover it provides them with makes it, in fact, an accomplice—and an active one at that.
142.	The fact that the United States boycotted the International Conference on the Question of Palestine held recently at Geneva confirms United States complicity with the Zionists in their denial of the rights of the Palestinian people. Be that as it may, the Geneva Declaration on Palestine'" has made it quite clear that the international community affirms these rights, and the Programme of Action which the Conference adopted'" lays the sound foundations for dealing with the issue. We call upon ail Members of the Organization to do their utmost to support the Geneva Declaration and to implement the recommendations of the Conference in order to establish peace and stability in the area.
143.	We also urge States, and particularly those Western States which co-operate with the Tel Aviv regime on both the bilateral and the multilateral levels, to re-examine the ethical validity of such co-operation, especially in the military and economic fields, as well as the legal basis on which it rests. While declaring that they do not give political or legal recognition to annexation by the Zionist entity of occupied Arab territory, these States deal with it in the economic, commercial and financial fields as if it were a normal entity which does not annex the territories of others by force or illegally exploit their natural resources. This kind of normal dealings with Tel Aviv will only encourage the aggressor to persist in the policy of seizing lands and annexing territories by force and constitutes an acceptance of the	situation imposed by that policy.
144.	Such attitudes cannot be explained in terms of even-handedness or neutrality. When there is an aggressor who persists in aggression and who refuses to listen to the voice of the international community with regard to the restoration of justice and peace, then it is not being neutral, objective or even-handed to provide that aggressor with assistance or to deal with him by such means as allow him in fact to continue his aggression and his irresponsible behaviour.
145.	We must recall here the resolutions adopted by both the General Assembly and the Security Council on the annexation by the Zionist entity of Arab Jerusalem and its declaration of that city as its capital. Any State which decides to transfer its embassy to the Holy City of Jerusalem not only encourages the Zionist entity to continue its policy of aggression, but also participates in that aggression, flagrantly challenging the rights of the Palestinian people as well as this Organization and its Charter and contributing to the weakening and diminution of the status of the United Nations.
146.	Iraq supports with all its power the just struggle being waged by the Palestinian Arab people to regain its inalienable rights in its own land and its own home, Palestine. We also reaffirm our support and backing for the PLO as the sole legitimate representative of the Palestinian Arab people. The attitude of certain States, including the United States, which deny recognition to that organization and refuse to deal with it as the sole legitimate representative of the Palestinian Arab people, reflects their total partiality to the Zionist aggressors and bears no relation to the true situation in our area and in the world as a whole. Such an attitude has no legal justification. Those who are really concerned with peace and justice in our region and in the world at large should abandon that anomalous attitude, recognize the facts and deal with legitimacy.
147.	There have been attempts at the political and physical liquidation of the PLO. More than a year ago, the Zionist invasion of Lebanon was undertaken with a view to liquidating the PLO and murdering the Palestinian Arab people. Sordid massacres were committed against that people, supervised and carried out by the leaders of the Tel Aviv regime and their armed forces,
148.	In the West Bank there has been an acceleration of organized acts of terrorism against the Palestinian people and of attempts to have Palestinians deported from the land of their forefathers. The plans of the rulers of Tel Aviv to establish settlements in usurped Arab lands continue to be implemented. This colonial project should stop immediately. We are truly amazed at the attitude of the United States, which offers excuses for this colonial project, which is contrary to all international law, to human rights and to United Nations resolutions.
149.	The time has come for the international community to go beyond condemnation of this policy and its results and to proceed to make use of the measures set forth in the Charter to thwart this colonial project and to take a stand against the policies of terror and repression carried out by the rulers of Tel Aviv against the Palestinian Arab people.
150.	Needless to say, Iraq's firm position is to support the PLO and its legitimate leadership. Iraq rejects and condemns all attempts to weaken or fragment the PLO or to rob it of its political will. Whatever their pretext, such policies can only serve the purposes of the Zionist plan to liquidate the PLO and to deprive the Palestinian Arab people of its ability to express itself both by active struggle and by political means. 
151.	The rulers of Tel Aviv continue today to implement their blueprint for the establishment of a Greater Israel. They are bearing down heavily on Lebanon, that small and weak Arab country, in an attempt to appropriate for themselves part of its territory. The redeployment of the Israeli forces in Lebanon is an overt attempt to maintain the Zionist occupation of substantial parts of Lebanese territory with a view to annexing them eventually to their fascist expansionist regime.
152.	Since the Zionist invasion of Lebanon, the United Nations has adopted many resolutions calling for the total and unconditional withdrawal of Israeli forces from all Lebanese territory. The rulers of Tel Aviv, however, with their well-known contempt for the Organization and for international public opinion, have refused to comply with those resolutions, and they continue m occupy substantial parts of Lebanese territory.
153.	We emphasize here the need to adhere to principles and to apply the international decisions relating to the preservation of the unity and sovereignty of Lebanon and preventing any party from partitioning that country through the imposition of a situation, of a capitulation or of an exchange of benefits in order to expand at the expense of this small and peaceful country.
154.	Iraq hereby reaffirms its total solidarity with the Lebanese people in its efforts to preserve its sovereignty, independence and territorial unity and to impose its own independent will in the decisions it takes. Iraq will do all it can, especially within the Arab framework, to assist Lebanon and its people to achieve those aims.
155.	When we call for and work towards the establishment of a just peace in our area and for our Arab people, we in Iraq are not unaware of the climate of tension that prevails in many parts of the world and of the wars raging in more than one area. The majority of such crises are caused by policies of force and hegemony, by attempts to acquire spheres of influence, by interference in the internal affairs of States and by non respect for the will of their peoples to live in freedom and peace. Worthy of attention also is the grave acceleration of the arms race, especially in the nuclear field, and the acquisition of a nuclear capability by racist entities such as South Africa and the Zionist entity. Such a capability will enable them to engage in nuclear blackmail so that they may persist in their racist and aggressive policies in Palestine, South Africa and Namibia, which continues to suffer under the illegal occupation of Pretoria. We support the struggle of liberation movements in southern Africa, which aim to secure freedom, dignity and equality for the peoples there.
156.	It is necessary to call attention also to the tense situation in Central America and the Caribbean region. Based on our firm principles, we reject all forms of interference in the internal affairs of peoples and urge that solutions to the problems of this area be sought through negotiations, without the use or threat of use of force.
157.	Finally, it is necessary to point to the deterioration in the international economic situation, especially that of the developing countries, which suffer from grave problems which are discussed in detail by the General Assembly every year. It is regrettable that no progress has been made so far towards solving these problems or towards easing the difficulties of the developing countries
158.	The present crisis in international economic relations, with the widening gap between the developing and the developed countries, constitutes one of the gravest of problems and is a source of instability threatening world peace and security. For the first time since the
Second World War the per capita gross domestic product has declined in many developing countries, and the pieces of basic commodities have fallen in real terms to their lowest level in 50 years. The access of the exports of developing countries to the markets of the developed countries is being greatly reduced. Consequently, the revenue of developing countries from those exports has decreased, while the interest on loans to them has soared, a matter which has led to considerable deficits in their balances of payments and to substantial increases in their debt obligations.
159.	The developing countries, which have born the greater part of the burden resulting from the financial crisis in international economic relations, have tried sincerely to enter into dialogue with the industrial countries. They have submitted practical and realistic proposals to find a way out of the present crisis. The best example of those initiatives is the Economic Declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, which contained new ideas and constructive proposals, both short-term and long-term, to deal with the international economic situation. The final document of the Fifth Ministerial Meeting of the Group of 77, held at Buenos Aires from 28 March to 9 April also contained realistic proposals and draft resolutions which were subsequently submitted to the sixth session of the United Nations Conference on Trade and Development at Belgrade in June. But all those initiatives, as well as the desire to institute a permanent constructive dialogue, were met with rejection and inflexibility on the part of some industrial countries, and the opportunity offered by the sixth session to introduce new approaches that might serve the international community as a whole was missed as a result.
160.	The present session of the General Assembly follows a number of extremely important conferences held this year which issued documents that merit serious study. This session offers another excellent opportunity for deliberations and consultations on the follow-up steps that should be taken with regard to the important proposals put forward by the developing countries. It is our hope that the industrial States will respond in a constructive spirit so that solutions may be found that will benefit all the peoples of the world.
161.	As a developing country, Iraq has worked in all international forums in support of proposals to introduce structural changes in the world economy to make it more equitable. It is also the view of Iraq that international economic co-operation is a matter of the utmost importance, and no group of States, no matter how great their economic power, can alone avert the effects of the present crisis.
162.	Economic co-operation among the developing countries has become an important factor in international economic relations. Iraq has made such co-operation one of the main goals of its foreign policy. This approach has been translated into practical action, as represented by the loans and concessionary assistance which Iraq has offered to other developing countries; but the circumstances created by the Iranian aggression against our country that has continued for more than three years have led Iraq to discontinue its assistance for the time being.
163.	It is our hope that during this session tangible progress will be made towards finding solutions to all the political and economic problems I have spoken about, which are of interest to all mankind.
 

